DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris, II et
al., U.S. 7,322,416.
	Burris, II et al. discloses a method for preparing a borehole for fracturing (col. 2, lines 30-34)
comprising: inserting an assembly comprising a fracture plug (fig 4, 755; fig 9, 1408; col. 26, line 65 — col. 27, line 13), a setting tool (col. 22, lines 49-51), a perforating gun (col. 25, lines 26-38) and a controller (fig 5, 756; col. 7, lines 17-39) into a borehole;
delivering the assembly to a target location (col. 2, lines 3-10);
automatically recognizing the target location (col. 12, lines 30-50);
automatically setting the plug of the assembly at the target location (col. 2, lines 3-10); and automatically initiating the gun of the assembly to perforate the borehole (col. 2, lines 34-37).
Burris, II et al. discloses the delivering is dropping (col. 2, lines 25-29).
Burris, II et al. discloses the delivering includes pumping (col. 2, lines 25-29).

Burris, II et al. discloses the physical feature is a casing collar (col. 9, lines 16-20), a recess or a profile.
Burris, II et al. discloses the electromagnetic feature is a field (col. 9, lines 20-21).
Burris, II et al. discloses the electromagnetic feature is a Radio Frequency Identification (RFID) tag (col. 11, lines30-35; radio frequency energy).
Burris, II et al. discloses the radiologic feature is a seismic signal or a gamma ray signature (col. 9, lines 11-16).
Burris, II et al. discloses the chemical feature is a chemical signature (col. 9, lines 1-5; changes in dielectric permittivity and permeability is in indicator of chemical change).
Burris, II et al. discloses inserting an assembly comprising a fracture plug (1408, 755), a setting tool (col. 22, lines 49-51), a perforating gun (col. 25, lines 26-38) and a controller (fig 5, 756; col. 7, lines 17-39) into a borehole;
delivering the assembly to a target location (col. 2, lines 3-10);
automatically recognizing the target location (col. 12, lines 30-50);
automatically setting the plug of the assembly at the target location (col. 2, lines 3-10); and
automatically initiating the gun of the assembly to perforate the borehole (col. 2, lines 34-37).
pressuring on the borehole (col. 2, lines 10-17) to fracture a formation surrounding the borehole.
Burris, II et al. discloses milling the assembly out of the borehole (col. 30, lines 30-34).
Burris, II et al. discloses a fracturing plug (755, 1408); a setting tool (col. 22, lines 49-51) operably
connected to the fracturing plug; a perforating gun (col. 25, lines 26-38) assembled in the assembly; a controller (fig 5, 756; col. 7, lines 17-39) disposed in the assembly, the controller configured to sense the 

the controller configured to autonomously cause setting (col. 2, lines 3-17) of the fracturing plug and
the firing of the gun (col. 2, lines 34-37).
Burris, II et al. discloses a physical feature sensor (col. 8, lines 10-19).
Burris, II et al. discloses an electromagnetic feature sensor (col. 8, line 15).
Burris, II et al. discloses a radiologic feature sensor (col. 8, line 58 — col. 9, line 5).
Burris, II et al. discloses a chemical feature sensor (col. 9, lines 1-5; changes in dielectric
permittivity and permeability is in indicator of chemical change).
Burris, II et al. discloses a braking system (col. 20, lines 57-60).
	Burris, II et al. discloses a perforating gun interlock (col. 32, lines 17-21; arming and safety
methods).
Burris, II et al. discloses a fracturing plug (755, 1408); a setting tool (col. 22, lines 49-51) operably
connected to the fracturing plug; a perforating gun (col. 25, lines 26-38) assembled in the assembly;
a controller (fig 5, 756; col. 7, lines 17-39) disposed in the assembly, the controller configured to sense
location (col. 2, lines 3-10) of the assembly and upon the assembly reaching a target location,
the controller configured to autonomously cause setting (col. 2, lines 3-17) of the fracturing plug and
the firing of the gun (col. 2, lines 34-37).
Burris, II et al. discloses a borehole system (fig 1) having a fracturing assembly as in claims 12 and 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burris, II et al., U.S.
7,322,416 in view of de Guzman et al., U.S. 7,303,010.
Burris, II et al. discloses a braking system (col. 20, lines 57-60) but does not disclose the braking
system having extendable arms.
De Guzman et al. teaches that it is well known to use of a braking system having extendable
arms (col. 15, lines 40-45) to lower a perforating gun assembly into a well to be perforated (col. 16, lines
55-61) to permit low energy downward travel to dither the force on the arms in order to permit limited
and controlled slippage of the arms against the walls of the casing (or tubing) in water or oil wet wells
(col. 5, lines 10-16).
It would have been obvious to one having ordinary skill in the art to substitute one well known
braking system disclosed by Burris, Il et al. for another as taught by de Guzman et al. to achieve
predictable results.
Response to Arguments
Applicant's arguments filed 16 August 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art of Burris II, et al. does not disclose one assemble or assembly having a fracturing plug, setting tool, perforating gun and a controller to be inserted into a wellbore.
However as noted above the prior art autonomous downhole tool includes those elements and is inserted within a wellbore.
Applicants argue the prior art discloses that the elements are separately deployed into the wellbore.
The prior art discloses in figure 4, and as noted above, all the claimed elements in the autonomous downhole tool assembly and alternatively separate. Moreover the rejection is anticipatory.

Applicant’s recourse is to suffer the consequences of a PTAB decision.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18 August 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676